DETAILED ACTION
1.	This Office Action is in response to the Applicant's communication filed on 08/17/2022. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments with respect to claims 1 – 20 have been considered but are not persuasive. A discussion follows:
In the Aug 2022 Remarks, pages 8 - 11, Applicant appears to be arguing that the combination of Korth and Moon does not teach “a correlation between any two regions in the region group is acquired based on a region pair formed by the any two regions in the region group where sample users are located and the number of access times corresponding to the region pair,” as in claim 1 and similar features in claim 9 and 17. 
For support, Applicant argues: 
(A) The claims are meant to be in the context of intelligent transportation, as described in the specification at paragraph [0002]. Korth and Moon related to the location of the mobile phone in retail stores. Accordingly, Korth and Moon do not teach any solutions related to intelligent transportation as required by the claims, and thus not the argued limitation (see Aug 2022 Remarks, p. 10). 
(B) The combination of Korth and Moon are teaching only tracking the location of a user with their phone within a retail store. The location of the phone is match to locations on a floor plan of the foot traffic area and based upon that information or historical information it can be determined that the phone is either not in any of the food traffic areas; or the phone is in the foot traffic areas and approaching or standing next to a particular display in a particular foot traffic area. Accordingly, Korth and Moon at most teach a relation between a user device and the foot traffic areas in a store and thus do not teach any correlation of two areas based upon the number of access times corresponding to the region pair, as required by the argued limitation (see Aug 2022 Remarks, pages 9 - 10). 
The Examiner finds these arguments not persuasive.  
First, concerning the argument of Intelligent Transportation.  The breadth of the claims covers in scope many technical fields related to mobile communication devices and does not require any positively claimed steps or structures that would limit the claims solely to the context of intelligent transportation. For example, the claims only recite the positively claimed steps of “acquiring access . . . data . . .,” “determining, . . . . , a region where the user is currently located,” and “recommending, . . ., region information for the region of interest for the user . . .”.  These steps cover in scope many technical fields related to mobile communications.  The other features of the claim, i.e. the argued limitation, merely describes the attributes of the “access data.” For example, the other features, as in the argued limitation, are a description of the data as a correlation between real world areas based upon access times. Such features do not expressly or inherently require any positive steps related to Intelligent Transportation require to be performed by the claimed “computing device.” Accordingly, the Examiner finds that there are no limiting features of the claims directed to the field of Intelligent Transportation and the claim covers in scope any prior art references reciting the positively claimed steps/structures of the claim. As will be noted below, Korth in view of Moon, disclose the positively claimed steps/structures of the claim.  Because the claim covers in scope any prior art field reciting the positively claimed steps/structures, as taught by Korth and Moon, the Examiner finds this argument not persuasive.  
Second, concerning Korth and Moon not teach any correlation of two areas based upon the number of access times, and thus not teaching the argued limitation. The Examiner find that the phrase “number of access times” as claimed is broad and can cover in scope many different events related to mobile phones. For example, actual times in an area, a number of location detections in areas, a number of entries and exits of an area, a historical data (thus time accesses or points) about areas, or even purchases in areas. Additionally, as noted above, the Argued Feature is related to the attributes of the access data not positively requiring any steps to be performed by the claimed “computing device.” Based upon that interpretation, and to the extent that the attributes of the access data do hold weight in the claims, the Examiner finds that Korth and Moon teach the argued limitation. For example, Korth discloses that once the computing device detects the location of a mobile phone (“a sample user or users”) is within the foot traffic area (Step 408 in Fig.4) the computing device may get access data that is correlated to two areas (Step 410 “Yes Decision” in Fig. 4, [0051]). Thus, at least in one respect Korth is teaching “a region pair formed by the any two regions in the region group where sample users are location,” as required by the argued limitation.  Korth further teaches that the computing device then obtains historical data related to the two areas, based upon that particular sample user or many sample users, and their time stamps within the two areas (Step 414 in Fig. 4, [0051] ). Accordingly, Korth states at least one correlation based upon access times.  Additionally, Korth states that the traffic in the two areas is correlated by a formula (see [0052]) or the foot traffic areas are correlated by the amount of time the user has accessed the areas (see [0041], [0044]). Accordingly, Korth states two more ways that the areas are correlated by access times. Because, Korth teaches at least three ways the areas are correlated based upon time, the Examiner takes the position Korth teaches “the number of access times corresponding to the region pair,” as required by the argued limitation. Because the argued limitation is written broad, having many interpretations including not requiring and positive steps taking by the claimed computing device, the Examiner takes the position that the argued limitation reads upon the teachings of Korth above and the Examiner finds the Applicants argument not persuasive.      
Because no positive steps/structures in the claims requires the claim to be directed to Intelligent Transportation and thus the teachings of  Korth and Moon are applicable. And, because the Argued Feature is written broad and reading upon the teachings of Korth and Moon, as discussed above, the Examiner finds that the combination of Korth and Moon teaches the Argued Feature. Accordingly, the Examiner finds the Applicants argument not persuasive. As a result, the previous rejection is maintained.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald-Korth et al. (hereinafter “Korth”) (Pub # US 2021/0235224 A1) in view of Moon et al. (hereinafter “Moon”) (Pub # US 2009/0104920 A1).
Regarding claims 1, 9, and 17, Korth discloses a computing device (see 102 in Fig. 5 for a computing device implementing a foot traffic management system), comprising: 
a processor (see 502 in Fig. 5); and a memory (see 520 in Fig. 5) storing a program, the program comprising instructions that, when executed by the processor (see [0057]), cause the processor to: 
acquire access data, the access data comprising correlation information between any two regions (i.e., item display area 210D, 210E in Fig. 2) in a region group (see item display area 210A-210F in Fig. 2), wherein a correlation between any two regions in the region group is acquired based on a region pair (e.g., foot traffic area 212D) formed by the any two regions in the region group where sample users (i.e., users associated with mobile devices in the store) are located and the number of access times corresponding to the region pair (see [0034] for a foot traffic area (e.g., foot traffic area 212D) correspond to more than one item display area 210D and 210E, and the computing device collects information from the mobile device detectors 132A-C to determine a current location of a mobile device 142A-C relative to the foot traffic areas 212A-F and item display areas, see Fig. 4, [0041] – [0044], [0050] – [0051] for the computing device collecting historical foot traffic data, i.e., a direction of travel of the mobile device, a duration of time spent in a particular foot traffic area, or the foot traffic indicates a person walked from foot traffic area 212C to foot traffic area 212D, has been in foot traffic area 212D for a threshold time period, and is currently standing closer to item display area 210E than to any other item display area), and wherein the region group is acquired based on division of map data (see floor plan in Fig. 2, [0031], [0033]), and the map data comprises boundary information (i.e., walls, entrances, exists, ceiling heights, etc.) of an entity (i.e., a concession store) in a real world (see Fig. 1, Fig. 2, [0025], [0026], [0035]); 
determine a region (i.e., a foot traffic data in Fig. 2) where a first user is currently located (see [0013], [0034] for the computing device collects information from the mobile device detectors 132A-C to determine a current location of a mobile device relative to the foot traffic areas and item display areas, see [0038] – [0040], [0050] for the computing device analyzes the location data and the floor plan to determine foot traffic data, which includes a current location of the mobile device 142 relative to the floor plan).
Korth teaches dynamically updating the floor plan of a retail store, and for associating retail transactions with particular mobile devices, based on detection and attribution of foot traffic within the store.
Korth does not teach specifically that recommend region information of the region of interest for the first user based on the access data and the region where the first user is currently located. 
In an analogous art, Moon discloses recommend region information of the region of interest for the first user based on the access data and the region where the first user is currently located (see Moon, [0027], [0031], [0052], [0055] for user preferences database which collected information based on the user access, i.e., items purchased, amount spent, a desired size, a last visit field, etc., see Fig. 8, [0047], [0050], for determining the location of a mobile device and a user, and see Fig. 1, [0014], [0058] for discussing when the consumer is in the vicinity of the retailer and/or may have stated an interest in their store, a retailer provides more targeted advertising, alert the consumer to last-minute events or specials, and/or provide information that is useful to their customer in an ad hoc manner).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Korth, and have recommend region information of the region of interest for the first user based on the access data and the region where the first user is currently located, as taught by Moon, thereby provides shopping or some other activity is more enjoyable and less time-consuming, as discussed by Moon (see Moon, [0058]). 
Regarding claims 2, 10, and 18, Korth in view of Moon disclose wherein the correlation between any two regions in the region group is acquired by: performing vector coding on each region in the region group (see Korth, Fig. 2, [0049] for line or converted into a coordinate grid overlaid on a particular geographic region, is performed on each region), wherein each region in the region group is represented as a node (i.e., item display area in Fig. 2), and the number of access times between regions in the region group is represented as an edge between the corresponding nodes, and wherein the correlation is acquired based on the nodes and edges between nodes (see Korth, [0034], [0041] – [0044], [0050] – [0051] for the computing device collecting historical foot traffic data, i.e., a direction of travel of the mobile device, a duration of time spent in a particular foot traffic area, or the foot traffic indicates a person walked from foot traffic area 212C to foot traffic area 212D, has been in foot traffic area 212D for a threshold time period, and is currently standing closer to item display area 210E than to any other item display area).
	Regarding claims 3 and 11, Korth in view of Moon disclose wherein the correlation between regions is acquired by calculating a distance between the corresponding vectors (see Korth, [0042] for the computing device determines that the foot traffic indicates a person walked from foot traffic area 212C to foot traffic area 212D and is currently standing closer to item display area 210E than to any other item display area, thus obviously teaches an estimating).
	Regarding claims 4, 12, and 19, Korth in view of Moon disclose acquiring, for a first sample user in the sample users, a first resident region and one or more access regions corresponding to the first sample user (see Korth, [0046] for places items of interest to repeat customers at the back of the concession store, and places items that attract first-time customers near the entrance to the concession store, thus obviously a resident region).
	Regarding claims 5, 13, and 20, Korth in view of Moon disclose determining the one or more access regions by acquiring regions accessed by the first sample user in a first time period (see Korth, [0013], [0041], [0044], [0052] for a duration of time spent in front of a particular display area), and obtaining the first number of access times when the first sample user accesses each of the one or more access regions, wherein the access region with the first number of access times being greater than a preset value is taken as the first resident region (see Korth, [0044] - [0046] for identify good customers, identify repeat customers based on volume, value, and/or frequency of purchases is above average or exceeds a threshold).
Regarding claims 6 and 14, Korth in view of Moon disclose filtering out a region pair formed by the first resident region and one of the one or more access regions, when the first resident region overlaps with the one of the one or more access regions (see Korth, [0034], [0050] for region overlap, see [0015], [0045], [0046] for removing an item from the concession store based on the item's foot traffic).
Regarding claims 7 and 15, Korth in view of Moon disclose acquiring, for a first region, the number of region pairs including the first region (see Korth, Fig. 2, [0034]); calculating the second number of access times between the first region and other regions based on the number of region pairs including the first region; and acquiring a correlation between the first region and other regions based on the second number of access times (see Korth, [0042] – [0046] for collecting time spent in a particular foot traffic area, proximity to an item display area, i.e., determine that a person spent 60% of their time in the concession store in foot traffic area 212A, and the other 40% of their time in foot traffic area 212B, and generate an updated floor plan that increases or decreases the size of an item display area, changes or rearranges the items displayed in the item display areas, or otherwise updates the items or item display area).
Regarding claims 8 and 16, Korth in view of Moon disclose wherein the second number of access times is sorted in a reverse order to acquire a correlation ranking between the first region and the other regions (see Korth, [0044] - [0046] for places items of interest to repeat customers (i.e., volume, value, and/or frequency of purchases is above average or exceeds a threshold) at the back of the concession store, and places items that attract first-time customers near the entrance to the concession store, thus obviously reverse order).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645